DETAILED ACTION
Priority
A former issue regarding the filing of the proper foreign priority documents (see paragraph #4 in the Non-Final Rejection having notification date of November 10, 2021) is still outstanding (KR 10-2018-0053335).  Applicants did not respond to this former issue in the reply and so this issue remains.  

Specification
The amendment to the title is acceptable (p. 2 of Applicants’ reply filed on February 9, 2022).

Response to Arguments
Applicants’ arguments that pertain to the amended limitation a circumferential maximum inner diameter of the connection surface in a circumferential direction is formed to be larger than a circumferential interval between parallel portions of the first reinforcement surface and the second reinforcement surface, and an escape preventing recess into which the connection surface is inserted to support the wear preventing member in the radial direction is formed at one end of the key recess, and a maximum inner diameter of the escape preventing recess in a circumferential direction is formed to be larger than a circumferential interval between parallel first and second key recess surfaces facing the parallel portions of the first and second reinforcement surfaces (Claim 1, last 6 lines, pp. 11-16 of Applicants’ reply) have been fully considered and are persuasive.  Thus, the former 35 U.S.C. 103 rejections (paragraphs #8 and #10 in the 

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative William Trousdell (Reg. No. #38,637) in a phone interview conducted on Friday March 4, 2022. 

Applicants have further agreed to amend the claims as follows:   

Claim 1: “the first and second reinforcement surfaces” (Claim 1, last line) needs to read as
	--  the first reinforcement surface and the second reinforcement surface [[

--  7.  (Canceled).  –
--  8.  (Canceled).  –
--  9.  (Canceled).  --
--  10.  (Canceled).  –

	--  the first reinforcement surface and the second reinforcement surface [[

--  16.  (Canceled).  --
--  17.  (Canceled).  --
--  18.  (Canceled).  --
--  19.  (Canceled).  --
--  20.  (Canceled).  –
--  22.  (Canceled).  --
--  24.  (Canceled).  --

Allowable Subject Matter
Claims 1-4, 11-15, 21, and 23 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a connection surface connecting the first reinforcement surface and the second reinforcement surface, and the connection surface extends from first ends of the first reinforcement surface and the second reinforcement surface in a 
				wherein a maximum inner diameter of the connection surface in a circumferential direction is formed to be larger than a circumferential interval between parallel portions of the first reinforcement surface and the second reinforcement surface, and 
				an escape preventing recess into which the connection surface is inserted to support the wear preventing member in the radial direction is formed at one end of the key recess, and a maximum inner diameter of the escape preventing recess in a circumferential direction is formed to be larger than a circumferential interval between parallel first and second key recess surfaces facing the parallel portions of the first and second reinforcement surfaces” is not shown or rendered over the prior art of record.  Claim 12 contains similar limitations as Claim 1 above and so is also considered to be allowable subject matter.  Claims 2-4, 11, 13-15, 21, and 23 are further indicated as allowable subject matter by virtue of being dependent on independent Claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US11008867 and US2019/0345941 (abandoned on December 27, 2021)  are both similar cases to the instant invention having at least one of same inventors as the instant application (JANG).  
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL THIEDE/
Examiner, Art Unit 3746	
Thursday March 3, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746